

	

		III

		109th CONGRESS

		2d Session

		S. RES. 400

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. Biden (for himself,

			 Mr. Smith, Mr.

			 Lugar, and Mr. Durbin)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Expressing the sense of the Senate on the

		  constitutional reform process in Bosnia and Herzegovina.

	

	

		Whereas the General Framework Agreement for Peace in

			 Bosnia and Herzegovina (commonly referred to as the Dayton Peace

			 Accords) was agreed to at Wright Patterson Air Force Base in Dayton,

			 Ohio, on November 21, 1995;

		Whereas the signing of the Dayton Peace Accords was a

			 historic accomplishment that was made possible through the strong leadership of

			 the United States;

		Whereas the signing of the Dayton Peace Accords ended a

			 brutal 3½-year conflict marked by aggression and genocide in which many tens of

			 thousands lost their lives;

		Whereas the Dayton Peace Accords created a framework for a

			 common state in Bosnia and Herzegovina, but was crafted amidst the exigencies

			 of war and included many compromises imposed by the need for quick action to

			 preserve human life;

		Whereas in the 10 years since the signing of the Dayton

			 Peace Accords, there has been considerable progress in building a peaceful

			 society in Bosnia and Herzegovina;

		Whereas this progress in building a peaceful society has

			 been facilitated by both the citizens of the country and the international

			 community;

		Whereas, during the 9 years that the peacekeepers of the

			 North Atlantic Treaty Organization worked to keep order in Bosnia and

			 Herzegovina, their forces suffered no intentional casualties and never fired a

			 single shot in combat;

		Whereas Bosnia and Herzegovina has demonstrated a

			 willingness to contribute to the work of the international community and sent

			 36 troops to assist in efforts to stabilize the country of Iraq;

		Whereas the full incorporation of Bosnia and Herzegovina

			 into the Euro-Atlantic community is in the national interest of the United

			 States;

		Whereas, past accomplishments notwithstanding, the

			 citizens of Bosnia and Herzegovina continue to face significant challenges on

			 their road toward further Euro-Atlantic integration;

		Whereas the Council of Europe's Venice Commission has

			 concluded that the current constitutional arrangements of Bosnia and

			 Herzegovina are neither efficient nor rational, and that the state-level

			 institutions need to become more effective and democratic if Bosnia and

			 Herzegovina is to move toward membership in the European Union;

		Whereas Secretary of State Condoleezza Rice has said that

			 the people of Bosnia and Herzegovina need a stronger, energetic state

			 capable of advancing the public good and pledged that the United States

			 will remain a dedicated partner to Bosnia and Herzegovina as it moves toward

			 further Euro-Atlantic integration;

		Whereas leaders of Bosnia and Herzegovina have already

			 agreed to significant reforms of the budget process, intelligence services,

			 criminal prosecution offices, justice ministry, border and customs services,

			 and defense sector;

		Whereas, on November 22, 2005, political leaders of Bosnia

			 and Herzegovina met in Washington and signed a Commitment to Pursue

			 Constitutional Reform in which members pledged to continue working toward the

			 creation of stronger and more efficient democratic institutions; and

		Whereas it is imperative that changes to the constitution

			 of Bosnia and Herzegovina be agreed to by April 2006 to take effect prior to

			 national elections in October 2006: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)it is time for

			 Bosnia and Herzegovina to work toward the creation of a state with more

			 functional, self-sustaining institutions;

			(2)any agreement on

			 constitutional reform in Bosnia and Herzegovina should advance the principles

			 of democracy and tolerance;

			(3)the

			 constitutional reforms of Bosnia and Herzegovina should be consistent with, and

			 bring the country closer to, the goal of membership in the European

			 Union;

			(4)the United States

			 supports the development of Bosnia and Herzegovina as a unified, fully

			 democratic, and stable state on the path toward Euro-Atlantic

			 integration;

			(5)all parties to

			 negotiations on the reforms of the Constitution of Bosnia and Herzegovina

			 should work together and seek compromises so that a first set of revisions to

			 the Constitution can take effect before national elections in October

			 2006;

			(6)all groups

			 responsible for past violence and atrocities in Bosnia and Herzegovina must

			 accept responsibility for their actions and promote reconciliation among the

			 different ethnic groups of Bosnia and Herzegovina; and

			(7)all levels of

			 government in Bosnia and Herzegovina must comply with the directives of the

			 International Criminal Tribunal for the Former Yugoslavia (ICTY), arrest

			 persons indicted for war crimes, and turn over fugitives to face justice at the

			 International Criminal Tribunal.

			

